Title: [Diary entry: 1 May 1781]
From: Washington, George
To: 

I begin, at this Epoch, a concise Journal of Military transactions &ca. I lament not having attempted it from the commencement of the War, in aid of my memory and wish the multiplicity of matter which continually surround me and the embarrassed State of our affairs which is momently calling the attention to perplexities of one kind or another, may not defeat altogether or so interrupt my present intention, & plan, as to render it of little avail. To have the clearer understanding of the entries which may follow, it would be proper to recite, in detail, our wants and our prospects but this alone would be a Work of much time, and great magnitude. It may suffice to give the sum of them—wch., I shall do in a few words—viz.— Instead of having Magazines filled with provisions, we have a scanty pittance scattered here & there in the different States. Instead of having our Arsenals well supplied with Military Stores, they are poorly provided, & the Workmen all leaving them. Instead of having the various articles of Field equipage in readiness to deliver, the Quarter Master General (as the denier resort, according to his acct.) is but now applying to the several States to provide these things for their Troops respectively. Instead of having a regular System of transportation established upon credit or funds in the Qr. Masters hands to defray the contingent Expences of it, we have neither the one nor the other and all that business, or a great part of it, being done by Military Impress, we are daily & hourly oppressing the people—souring their tempers and alienating their affection. Instead of having the Regiments compleated to the New establishment (and which ought to have been So by the  of  agreeably to the requisitions of Congress, scarce any State in the Union has, at this hour, an eighth part of its quota in the field and little prospect, that I can see, of ever getting more than half. In a word—instead of having everything in readiness to take the Field, we have nothing—and instead of having the prospect of a glorious offensive campaign before us, we have a bewildered, and gloomy defensive one—unless we should receive a powerful aid of Ships—Land Troops and

Money from our generous allies & these, at present, are too contingent to build upon.